Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 1 of 14

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

MISTY D.',
Plaintiff, 19-CV-831-FPG
V. DECISION AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
INTRODUCTION

On July 21, 2015, Plaintiff filed an application for supplemental security income (“SSI”)
and on July 27, 2015, she filed an application for disability insurance benefits (“DIB”), alleging
disability beginning on December 11, 2013 in both applications. Tr.? at 225-32. After the
applications were initially denied, Plaintiff timely requested a hearing. Tr. 136. On May 29, 2018,
Plaintiff appeared by video with her attorney, Jean Murray, Esq., and testified before
Administrative Law Judge Melissa Lin Jones (“the ALJ”). Tr. 36-76. A Vocational Expert
(“VE”), Millie Droste, also testified at the hearing. Tr. 70-76. The ALJ issued an unfavorable
decision on July 5, 2018. Tr.16-28. Plaintiff then requested review by the Appeals Council, which
the Council denied on April 25, 2019, making the ALJ’s decision the final decision of the
Commissioner. Tr. 1-4. Subsequently, Plaintiff brought this action pursuant to Title II and Title
XVI of the Social Security Act (the “Act”) seeking review of the final decision of the

Commissioner which denied her applications for SSI and DIB.2 ECF No. 1. Presently before the

 

! In accordance with the Standing Order dated November 18, 2020, regarding the identification of non-government
parties in Social Security opinions, available at http://www.nywd.courts.gov/standing-orders-and-district-plans,
Plaintiff is identified by her first name and last initial.

2“Tr.” refers to the administrative record in the matter. ECF No. 7.
3 The Court has jurisdiction over this matter under 42 U.S.C. § 405(g).

1
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 2 of 14

Court are the parties’ competing motions for judgment on the pleadings. ECF Nos. 15, 22. For
the reasons set forth below, Plaintiff's motion for judgment on the pleadings is GRANTED, the
Commissioner’s motion for judgment on the pleadings is DENIED, and the matter is
REMANDED for further proceedings.
LEGAL STANDARD

I. District Court Review

The scope of this Court’s review of the ALJ’s decision denying benefits to Plaintiff is
limited. It is not the function of the Court to determine de novo whether Plaintiffis disabled. Brault
v. Soc. Sec. Admin., Comm ’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review of the
administrative record confirms that “there is substantial evidence supporting the Commissioner’s
decision,” and “the Commissioner applied the correct legal standard,” the Commissioner’s
determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007),
cert. denied, 551 U.S. 1132 (2007). “Substantial evidence is more than a mere scintilla. It means
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Brault, 683 F.3d at 447-48 (internal citation and quotation marks omitted).
Il. Disability Determination

An ALJ must follow a five-step sequential evaluation to determine whether a claimant is
disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71
(1986). At Step One, the ALJ must determine whether the claimant is engaged in substantial
gainful work activity. See 20 C.F.R. § 404.1520(b).* If so, the claimant is not disabled. If not,

the ALJ proceeds to Step Two and determines whether the claimant has an impairment, or

 

4 Because the DIB and SSI regulations mirror each other, the Court only cites the DIB regulations. See Chico v.
Schweiker, 710 F.2d 947, 948 (2d Cir. 1983).
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 3 of 14

combination of impairments, that is “severe” within the meaning of the Act, meaning that it
imposes significant restrictions on the claimant’s ability to perform basic work activities. Id. §
404.1520(c). If the claimant does not have a severe impairment or combination of impairments,
the analysis concludes with a finding of “not disabled.” If the claimant does, the ALJ continues
to Step Three.

At Step Three, the ALJ examines whether a claimant’s impairment meets or medically
equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the
“Listings”). Jd. § 404.1520(d). If the impairment meets or medically equals the criteria of a
Listing and meets the durational requirement, id. § 404.1509, the claimant is disabled. If not, the
ALJ determines the claimant’s residual functional capacity (“RFC”), which is the ability to
perform physical or mental work activities on a sustained basis, notwithstanding limitations
for the collective impairments. See id. § 404.1520(e)-(f).

The ALJ then proceeds to Step Four and determines whether the claimant’s RFC permits
him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520().
If the claimant can perform such requirements, then he or she is not disabled. Jd. If he or she
cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the
Commissioner to show that the claimant is not disabled. Jd. § 404.1520(g). To do so, the
Commissioner must present evidence to demonstrate that the claimant “retains a residual
functional capacity to perform alternative substantial gainful work which exists in the national
economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168

F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 4 of 14

DISCUSSION

I. The ALJ’s Decision

The ALJ found that Plaintiff met the insured status requirements of the SSA through
December 31, 2015. Tr. 19. At Step One of the sequential analysis, the ALJ found that Plaintiff
had not engaged in substantial gainful activity from the alleged onset date of December 11, 2013.
Id. At Step Two, the ALJ found that Plaintiff suffered from several severe impairments:
degenerative joint disease of the lumbar spine, undifferentiated connective tissue disorder, and
headaches. Jd. She further found that Plaintiff's depression and anxiety, and the following were
non-severe impairments:

rule-out lupus, history of lupus, systemic lupus erythematosus, fibromyalgia,

joint pain, chronic pain syndrome, myofascial pain syndrome, myalgia,

cervicalgia, neck and shoulder pain, knee pain, hip pain, leg numbness,

unspecified peripheral vascular disease, restless leg syndrome, anemia,

pregnancy, dyspepsia, gastritis, acute gastric ulcer, abdominal pain, stomach

pain, endometriosis, uterine fibroids, ovarian cysts, overactive bladder, Tietzes

disease, abnormal liver function tests, fatty liver, dysphagia, thyroid disorder,

post-concussion syndrome, peripartum cardiomyopathy, chest pain, murmurs,

palpitations, dizziness, syncope, hypertension, dermatitis, sinusitis, dyspnea,

chronic obstructive pulmonary disease ("COPD"), tobacco use disorder,

smoking cessation, insomnia, sleep disturbance, fatigue, and vitamin

deficiencies
Tr. 19.

At Step Three of the analysis, the ALJ found that the severity of Plaintiff's impairments

did not meet or equal the criteria of any Listing. Tr. 21. The ALJ then proceeded to determine
that Plaintiff retained the RFC to perform a full range of light work defined by the regulations,
except that she had to avoid concentrated exposure to extreme heat, cold, dust, fumes, odors, gases,
and other pulmonary irritants. Tr. 21.

At Step Four of the sequential analysis, the ALJ found that Plaintiff could not perform any

past relevant work, after which the ALJ proceeded to Step Five, where she determined that there
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 5 of 14

were jobs available in significant numbers in the national economy that a person of Plaintiff's age,
education, and work experience could perform. Tr. 25-27. Specifically, the ALJ found that
Plaintiff could work as a marker, cleaner (housekeeping), and cashier I. Tr. 27.

I. Analysis

Plaintiff advances several arguments in support of her motion. ECF No. 15-1. First,
Plaintiff argues that the ALJ inappropriately assigned weight to the medical opinions of her
treating physicians, and, as a result, formulated an RFC determination that was not supported by
the record. ECF No. 15-1 at 14-22. Plaintiff also argues that the ALJ failed to make specific
findings regarding the impact of stress on her employability and incorporate mental limitations
into her RFC. ECF No. 22-27. Lastly, Plaintiff submits that the ALJ erroneously found her
capable of performing light work despite the need to be off-task and absent from work. ECF No.
27 -29. For the reasons that follow, the Court agrees with Plaintiff.

“{T]he treating physician rule® generally requires deference to the medical opinion of a
claimant’s treating physician[.]” Halloran v. Barnhart, 362 F. 3d 28, 32 (2d Cir. 2004) (internal
and other citations omitted). Under the treating physician rule, the ALJ must give controlling
weight to a treating physician’s opinion when it is “well-supported by medically acceptable clinical
and laboratory diagnostic techniques and is not inconsistent with the other substantial evidence in
[the] record.” 20 C.F.R. § 404.1527(c)(2); see also Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir.
2008) (internal citations omitted). Even though the treating physician rule generally requires

deference to the medical opinion of a claimant’s treating physician, the opinion of the treating

 

5 On January 18, 2017, the SSA revised the rules regarding the evaluation of opinion evidence for claims filed after
March 27, 2017, and changed the way the Commissioner considers medical opinion evidence and prior administrative
medical findings. See 20 C.F.R. § 404.1520c; 82 Fed. Reg. 5844. Because Plaintiff's applications were filed before
the enactment of the new rules, the Court will apply the rules that were in effect at the time of her applications.

5
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 6 of 14

physician is not afforded controlling weight where it is not consistent with other substantial
evidence contained in the record. Halloran, 362 F.3d at 32. (internal citations omitted).

When the ALJ does not afford controlling weight to the medical option of a treating
physician, she must comprehensively consider several factors, the so-called “Burgess factors,” and
set forth the reasons for the weight assigned to the treating physician. /d. An ALJ’s “[flailure to
provide ‘good reasons’ for not crediting the opinion of a claimant’s treating physician is a ground
for remand.” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (citation omitted); see also Zabala
y. Astrue, 595 F.3d 402, 409 (2d Cir. 2010) (failure to satisfy the treating physician rule “ordinarily
requires remand to the ALJ for consideration of the improperly excluded evidence, at least where
the unconsidered evidence is significantly more favorable to the claimant than the evidence
considered”). However, remand is not required where the application of the correct legal principles
to the record could lead only to the same conclusion. See Estrella v. Berryhill, 925 F.3d 90, 96
(2d Cir. 2019) (if a review of the record assures the court “that the substance of the treating
physician rule was not traversed,” i.e., if the record provides “good reasons” for assigning less than
controlling weight to it, the ALJ’s decision should be affirmed).

Here, the ALJ considered several medical opinions issued by Plaintiff's treating physicians
both before and after Plaintiff’s alleged disability onset date. Plaintiffs biggest point of contention
are the opinions of her treating physician, Dr. Winston Douglas, M.D. Tr. 23-25. It should be first
noted that Dr. Douglas treated Plaintiff on a monthly basis for the period of at least three and a
half years from January 2015 until mid-2018 for her disabling physical and mental conditions,
such as her back disorder, post-traumatic stress disorder (PTSD), major depression, lupus,
fibromyalgia, anxiety disorder, migraines, and others. Tr. 720-55, 778-38, 1084-99. During the

course of treatment, Dr. Douglas issued three opinions — in June 2015, January 2016, and March
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 7 of 14

2018 — in which he identified Plaintiff's functional limitations stemming from her physical and
mental impairments. Tr. 489-93, 756-57, 1079-83. Even though the ALJ considered all three
opinions in her decision, she, nonetheless, assigned various degrees of weight to each opinion.

Specifically, the only opinion of record that the ALJ assigned significant weight to was the
portion of Dr. Douglas’ January 2016 opinion that related to Plaintiff's physical functioning
because the ALJ believed that Dr. Douglas’ determination of Plaintiffs moderate limitations in
her ability walk, stand, lift, carry, push, pull, and use stairs was consistent with the overall medical
evidence. Tr. 24. The ALJ assigned reduced weight to the mental portion of the opinion that
identified Plaintiff's moderate limitations in her ability to maintain attention and concentration,
and function in a work setting because, according to the ALJ, they were inconsistent with
Plaintiff's mental status examinations, clinical findings, and activities of daily living. Tr. 24. As
for Dr. Douglas’ June 2015 and March 2018 opinions, the ALJ assigned them “very little” weight
because she found them to be inconsistent with each other, as well as with Dr. Douglas’ January
2016 opinion and the other evidence contained in the record. Tr. 24-25.

The Court finds that the ALJ’s consideration of Dr. Douglas’ opinions was improper. First,
aside from noting the inconsistency of the June 2015 and March 2018 opinions, the ALJ did not
provide any explanation as to what made them inconsistent with each other, with the January 2016
opinion, and with the record as a whole, nor did she cite to specific evidence to refute the findings
made by Dr. Douglas in both opinions. See Morgan v. Colvin, 592 F. App’x 49, 50 (2d Cir. 2015)
(summary order) (“the ALJ’s conclusory, one-sentence explanation for his decision to reject [the
treating physician’s] opinion did not fulfill his obligation to provide[ ] good reasons for the weight
given to that opinion”) (internal citations and quotations omitted); Gunter v. Comm’r of Soc. Sec.,

361 F. App’x 197, 200 (2d Cir. 2010) (summary order) (contradictions in the record cannot be
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 8 of 14

resolved arbitrarily and the ALJ’s remarks that the opinion of plaintiffs treating physician was not
consistent with the record does not satisfy the ALJ’s duty to provide “good reasons” for rejecting
a treating physician’s opinion). Similarly, the ALJ’s mentioning of Dr. Douglas’ “expertise, [and]
his treating relationship with the claimant” falls short of the ALJ’s responsibility to explicitly
discuss the remaining Burgess factors, such as the frequency, nature, length and extend of Dr.
Douglas’ treatment of Plaintiff. See Ferraro v. Saul, 806 F. App’x 13, 15 (2d Cir. 2020) (the
ALJ’s failure to explicitly consider the frequency, length, nature, and extent of plaintiff's treatment
by a physician who continuously monitored plaintiff's treatment for over two years was a ground
for remand).

What is more, in her analysis of June 2015and March 2018 opinions, the ALJ noted several
times that they were in the form of a check-box opinion, and, as such, provided minimal
explanation and support for Plaintiff's severe restrictions identified by Dr. Douglas. Tr. 24-25.
Even though the ALJ did not explicitly state that she was discounting both opinions simply because
of their form, her mentioning of their check-box form four times during her analysis, makes it
apparent that the form of both opinions was definitely a factor that weighed heavily in her decision
to discount them. It is true that the June 2016 and March 2018 opinions were in the form of a
check-box questionnaire, but so was Dr. Douglas’ January 2016 opinion, which the ALJ afforded
significant weight. Tr. 489-93, 756-57, 1079-83. The ALJ did not hesitate to provide significant
weight to the potion of the January 2016 opinion and rely on Dr. Douglas’ findings that supported
her RFC determination, while at the same time discounting the other two opinions that contained
more restrictive limitations because their narrative form provided minimal explanation for the

restrictions Dr. Douglas identified. Tr. 24-25.
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 9 of 14

This was improper because it has been well-recognized that “the usefulness of [a check
box] form should be determined by deciding whether the medical opinion expressed is relevant to
a determination of disability and then assessing what basis the provider would have in deciding
which box to ‘check.’” Czerniak v. Berryhill, No. 17-CV-6123 (JWF), 2018 WL 3383410, at *3
(W.D.N.Y. July 11, 2018); see also Garcia Medina v. Comm’r of Soc. Sec., No. 17-CV-6793-JWE,
2019 WL 1230081, at *3 (W.D.N.Y. Mar. 15, 2019) (the opinion of a treating physician who had
a lengthy course of relationship with plaintiff could not be discredited because it was in the form
of a check box opinion). Here, Dr. Douglas was Plaintiffs treating physician, who, along with his
staff, treated Plaintiff for a period of over three years on a regular and continuous basis. Asa result
of such consistent treatment, Dr. Douglas formed his opinion as to Plaintiffs functional limitations
during the course of Plaintiff's treatment, which he memorialized in narrative form in the three
opinions contained in the record. Therefore, rejecting Dr. Douglas’ otherwise relevant opinions
because their form provided minimal support for the restrictive findings identified in both opinions
was improper. See Ruiz v. Saul, No. 18-CV-6563-MJP, 2020 WL 1465859, at *5 (W.D.N.Y. Mar.
26, 2020) (“[T]here is no authority that a ‘check-the-box’ form is any less reliable than any other
type of form; indeed, agency physicians routinely use these types of forms to assess the intensity,
persistence, or limiting effects of impairments.”’) (internal citations omitted).

Moreover, that the ALJ’s commented on both opinions’ check-box form raises serious
questions about genuineness of her reasons to discount the more restrictive findings contained in
both opinions. Notably, the ALJ provided significant weight to Dr. Douglas’ January 2016
opinion, which was the only opinion in the record that did not contain a detailed explanation of the
exact nature of Plaintiffs functional abilities and limitations. It is not to say that the January 2016

opinion was inconsistent with the other two Dr. Douglas opinions or the record, however, it
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 10 of 14

identified Plaintiffs limitations in general terms that have previously been recognized as vague if
not supported by additional information. See Perozzi v. Berryhill, 287 F. Supp. 3d 471, 487
(S.D.N.Y. 2018) (“[T]he Second Circuit has held that when compiling an RFC from the record, an
ALJ may not rely on opinions that employ the terms ‘moderate’ and ‘mild’ absent additional
information.”) (internal citations omitted). Since the ALJ discounted Dr. Douglas’ June 2015 and
March 2018 opinions, as well we all other opinions of record, her reliance on the only opinion that
outlined Plaintiffs limitations in vague terms and formulating the Plaintiff's RFC based on such
Opinion was not supported by additional medical findings. While the January 2016 opinion
indicated that Plaintiff was moderately limited in her ability to walk, stand, lift, carry, push, pull,
and climb stairs, Dr. Douglas’ June 2015 and March 2018 opinions identified Plaintiff's physical
and mental limitations with more specificity. In fact, both opinions translated the rather vague
explanation of Plaintiff's abilities listed in the January 2016 opinion into specific abilities, and
identified the exact amount of time she could sit or stand during the workday before needing to
change positions, the weight she could lift and carry, the need for breaks, and other limitations.
Tr. 489-93, 756-57, 1079-83.

What is more, the ALJ’s analysis is flawed because Dr. Douglas’ June 2015 and March
2018 opinions were not only consistent with each other and with the January 2016 opinion, but
were also consistent with the rest of the record. Both opinions identified Plaintiffs limitations of
a similar, if not identical, duration, and indicated that Plaintiff was limited in sitting — either three
or four hours cumulatively in an eight-hour workday, standing and walking — two hours in an
eight-hour workday, and lifting and carrying — frequently or occasionally lift and carry less than
ten pounds, rarely ten pounds, and never more than ten pounds of weight. Tr. 490-92, 1079-81.

Dr. Douglas indicated that Plaintiff's symptoms were aggravated by prolonged sitting, standing,

10
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 11 of 14

walking, lifting, pushing, pulling, as well as by her depression. /d. In both opinions Dr. Douglas
opined that Plaintiff needed to get up every hour for either five to ten minutes, or twenty minutes
at a time, and his March 2018 opinion specified that Plaintiff needed to walk around every thirty
minutes for three minutes. Tr. 490-93, 1080-82. Similarly, both the June 2015 and March 2018
opinions provided that Plaintiff's symptoms would cause Plaintiff to have unscheduled breaks
during the day either every hour to an hour and a half, or every thirty to forty-five minutes, with
the breaks lasting between three to ten minutes. Jd. Lastly, both opinions identified that Plaintiff
would likely be absent from work for two to three days per month. /d.

Dr. Douglas’ diagnoses provided in the three opinions, which consisted of fibromyalgia,
systemic lupus, anxiety disorder, PTSD, COPD, back disorder, major depression disorder, joint
pain in shoulders and low back, were consistent with notes of his examination when he repeatedly
noted Plaintiffs restricted range of motion and pain in her lower back and hips, joint pain,
“massive tenderness” in her joints, difficulty maintaining balance, use of a cane to ambulate,
depression, and increased anxiety. Tr. 720-727, 731-32, 739-40, 751-754, 782, 788-95, 797, 802,
805, 810, 813, 819, 823, 827, 835, 837, 1086. Dr. Douglas’ treatment records were also consistent
with physical and mental limitations identified by Plaintiff's other treatment providers.
Specifically, Dr. Sandana noted that Plaintiff's pain was generated by many tender points in her
back, neck, chest, elbows, and hips, and opined that Plaintiff had an undifferentiated connective
tissue disease, possibly lupus, as well as fatigue, leukopenia, fibromyalgia, and headaches. Tr.
771. Additionally, the record contains an employability assessment completed by Plaintiff's
treating physician Dr. Glick, in which he diagnosed Plaintiff with chronic low back pain, joint

pain, and depression, and identified that her lumbar disc, chronic pain, depression, and possible

11
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 12 of 14

lupus would cause Plaintiff permanent limitations. Tr. 441-43, 459. Dr. Glick also noted that
Plaintiff used a cane, had a left foot drop, and was very limited in her ability to lift, carry, push,
pull, climb, and function in a work setting, and moderately limited in walking, and maintaining
attention and concentration. Tr. 443, 460. He further opined that Plaintiff was able to maintain
only part-time employment, had limitations in walking, standing, sitting, and was unable to bend,
crawl, or stoop. Tr. 459.

The Court finds that ALJ’s disregard of opinions of Plaintiffs treating providers was
particularly concerning in light of the ALJ’s RFC determination that limited Plaintiff to light work
as defined by the regulations with occasional stooping, crouching, climbing, and concentrated
exposure to extreme heat, cold, dust, fumes, odors, gases, and other irritants. Tr. 21. “Light work
involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category
when it requires a good deal of walking or standing, or when it involves sitting most of the time
with some pushing and pulling of arm or leg controls.” 20 C.F.R. § 404.1567(b). But Dr. Douglas
found that Plaintiff was able to sit no more than four hours and stand no more than two hours in
an eight-hour day, and was able to only rarely, as opposed to frequently, lift 10 pounds at a time,
and never lift more than 10 pounds. Tr. 1081. Dr. Glick opined that Plaintiff was not able to lift

more than five pounds, and could not perform work that required any bending, crawling, stooping,

 

6 The ALJ afforded “very little weight” to Dr. Glick’s opinions because they were inconstant with the rest of the
record, issued prior to the alleged disability onset date, and contained conclusions on issues reserved to the
Commissioner. Tr. 25. The Court finds that discounting Dr. Glick’s opinion based on their date was not proper
because “a treating physician’s opinion need not be rejected solely because it predates the relevant time period.” Mura
v. Colvin, No. 16-CV-6159P, 2017 WL 2543939, at *5 (W.D.N.Y. June 13, 2017) (collecting cases). Additionally,
the mere fact that an opinion may contain conclusions reserved to the Commissioner’s determination does not mean
that the ALJ can disregard the rest of the findings made by a claimant’s physician. See Snell, 177 F.3d at 133 (the fact
that the ultimate finding of whether a claimant is disabled is reserved to the Commissioner “means that the Social
Security Administration considers the data that physicians provide but draws its own conclusions”) (emphasis added).

12
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 13 of 14

or high stress jobs. Tr. 399. Therefore, the medical opinions of record that have been discounted
by the ALJ seriously question the ALJ’s determination of whether Plaintiff could perform light
work that she identified in the RFC, and instead, align with Dr. Douglas’ two discounted opinions.
See Manuel v. Comm'r of Soc. Sec., No. 1:19-CV-00023 EAW, 2020 WL 2703442, at *4
(W.D.N.Y. May 26, 2020) (the ALJ’s failure to consider the treating physician’s opinion was not
harmless because the restrictive limitations identified by the physician could have resulted in a
finding of disability or at a more restrictive RFC finding if given proper consideration by the ALJ).

The ALJ’s error was not harmless in light of testimony provided by the VE, who testified
that an individual who misses 6 to 8 days per year, or who would be off-task for more than 9%, or
37 to 38 minutes over and above scheduled breaks, would be unable to maintain employment. Tr.
73. The VE also testified that competitive employment would not be available for an individual
who would be able to sit for four hours and stand/walk for two hours out of an eight-hour day. Tr.
74. Considering that Dr. Douglas opined that Plaintiffs limitations would cause her to be absent
two to three days per month, and that she would be limited to four hours of sitting and two hours
of standing/walking, the ALJ’s proper consideration of Dr. Douglas’ opinions becomes crucial to
the outcome of Plaintiff's disability case. See Greek v. Colvin, 802 F.3d 370, 376 (2d Cir. 2015)
(the ALJ’s failure to provide adequate reasons for rejecting the opinion of plaintiffs treating
physician was not harmless in light of a VE’s testimony that no jobs would be available for an
individual who had to miss four or more days of work per month).

As set forth above, Plaintiff has identified several additional reasons why she contends the
matter should be remanded. ECF No. 15-1. However, because the Court has determined that
remand of this matter for further administrative proceedings is necessary, it declines to address

Plaintiff's remaining arguments. See Bell v. Colvin, No. 5:15-CV-01160 (LEK), 2016 WL

13
Case 1:19-cv-00831-FPG Document 25 Filed 05/03/21 Page 14 of 14

7017395, at *10 (N.D.N.Y. Dec. 1, 2016) (declining to address Plaintiff's remaining arguments
“devoted to the question whether substantial evidence supports various determinations made by
[the] ALJ” where the court had already determined that remand was warranted).
CONCLUSION

For the foregoing reasons, Plaintiff's motion for judgment on the pleadings (ECF No. 15)
is GRANTED, and the Commissioner’s motion for judgment on the pleadings (ECF No. 22) is
DENIED. The Clerk of Court is directed to enter judgment and close the case.
IT ISSO ORDERED.

Dated: Aprif (22021
Rochester, New York

   
  

 

“P. GERACH, JR.

YN. FRA
Chief Judge
United States District (Cofrt

14
